Citation Nr: 1709403	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-32 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include allergic conjunctivitis or glaucoma as due to environmental hazards in Southwest Asia


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served in the National Guard from December 2005 through August 2011; including active duty from March 2006 through August 2006 and February 2007 through October 2007.  This included deployment to Iraq from March 2007 through September 2007; he earned the Combat Action Badge for his service there. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2016, the Board remanded this matter for further development.  The Board finds that there has been substantial compliance with the remand directives of March 2016.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his conjunctivitis has been related to his active service.


CONCLUSION OF LAW

The Veteran's conjunctivitis was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Given the favorable decision herein, discussion of the notice and assistance provided to the Veteran is unnecessary, as any deficiency would constitute harmless error.

II. Factual Background

VA treatment records show that in June 2008 and in September 2010, the Veteran was treated for allergic conjunctivitis.  There is also a notation in his active medical history of acute folliculitis conjunctivitis in December 2010 and October 2014.

On the VA examination addendum dated in October 2011, the Veteran stated he was first exposed to burning debris and toxic chemicals from burn pits while serving in Iraq; that he was first diagnosed with allergic conjunctivitis in June 2008; and that two years later, his allergic conjunctivitis recurred.  The examiner opined that the Veteran's type of allergic conjunctivitis was "due to certain specific allergens and they were not diagnosed during his service", and that being exposed to the smoke and toxic fumes could possibly have triggered a sensitivity to certain allergens in the future.  The examiner also opined that the Veteran's allergic conjunctivitis was less likely as not caused by or related to his military service. 

On a VA examination in August 2016, the Veteran's eye conditions were listed as: allergic conjunctivitis diagnosed in June 2008, acute follicular conjunctivitis diagnosed in December 2010, and pre-glaucoma diagnosed in September 2010.  The examiner opined that the claimed eye condition was less likely than not  incurred in or caused by service.  For rationale, the examiner noted that the Veteran's testimony, physical exam, testing, records, and medical literature did not support the Veteran's claim of bilateral eye conditions, including chronic allergic conjunctivitis, acute follicular conjunctivitis or preglaucoma, being related to service.  The examiner also noted that exposure to allergens including pesticides smoke, industrial pollution, and sand, all have antigenic effects that could lead to an allergic reaction such as conjunctivitis.  The examiner also noted that, to the best of his knowledge, the Veteran had not had an exacerbation of allergic conjunctivitis of significance requiring any form of treatment since 2010, and that the Veteran's presentation on that day showed mild injection or (redness) of the eyes. 

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

The Veteran contends that he has a bilateral eye disorder related to his service in Iraq, where he reports being exposed to toxic smoke from burn pits, industrial pollution, pesticides, and sand.  He also reports that his eyes started bothering him while in Iraq, including burning, itching, and redness in his eyes.  

Turning to the facts of this particular case, review of the record shows that the Veteran has been diagnosed with and treated for allergic conjunctivitis (in June 2008 and September 2010) and acute follicular conjunctivitis (noted in October 2014 and on the VA examination in 2016).  Thus, there is sufficient evidence of a current disability.  While it is not completely clear that the Veteran has current manifestations of conjunctivitis, the Board notes that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Service treatment records do not show complaints of or treatment for any eye conditions.  However, service records do show that the Veteran served in Iraq from March 2007 through September 2007, during the Persian Gulf War.  His contentions regarding environmental exposures in Iraq are competent and credible, and also consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

What is needed in this case is competent evidence linking his conjunctivitis to his active service.  In that regard, the Board notes that the VA examiner's opinions in 2011 and 2016 are definitive, but provide contradictory rationale that actually tends to support a finding that the Veteran's conjunctivitis may be related to his environmental exposures in service.  In particular, the VA examiner notes that exposure to allergens has an antigenic effect that can lead to an allergic reaction, such as conjunctivitis, and that the Veteran's exposure to smoke and toxic fumes could have triggered a sensitivity in him to certain allergens in the future.  Thus, considering the VA examiner's rationales, which appear to support the claim, as well as the Veteran's competent and credible statements of having various eye symptoms since service, the Board finds that the evidence is at a minimum in equipoise.  Resolving reasonable doubt in the Veteran's favor, entitlement to service connection for conjunctivitis is therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With regard to glaucoma, the Board notes that treatment records have shown notations of preglaucoma and the beginnings of glaucoma, but no diagnosis of glaucoma has been rendered, and on the most recent VA examination in 2016, the examiner noted that the clinical findings showed no suggestion of glaucoma.  Brammer v. Derwinski, supra.  Accordingly, service connection for glaucoma is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for conjunctivitis is granted. 




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


